DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
With respect to claims 1-7, none of the prior art teaches or suggests, alone or in combination, a microelectromechanical systems (MEMS) package comprising: a MEMS substrate over and bonded to the support structure, wherein the MEMS substrate defines a vent opening extending through the MEMS substrate to a cavity between the MEMS substrate and the support structure; and a conductive film covering and sealing the vent opening, wherein the conductive film comprises a pair of metal layers and a conductive barrier layer between and directly contacting the metal layers.
With respect to claims 8-13, none of the prior art teaches or suggests, alone or in combination, a microelectromechanical systems (MEMS) package comprising: the second substrate defines a moveable structure that is moveable within a cavity between the first and second substrates, and wherein the second substrate defines a vent for the cavity; and a seal film covering and sealing the vent, wherein the seal film comprises a pair of conductive layers and a barrier layer between the conductive layers, wherein the barrier layer and the conductive layers are crystalline, and wherein crystalline grains of the of the barrier layer are smaller than crystalline grains of the conductive layers.
With respect to claims 14-20, none of the prior art teaches or suggests, alone or in combination, a semiconductor structure comprising: the second substrate defines an opening extending through the second substrate to a cavity between the first and second substrates; and a multi-layer film sealing the opening and comprising a first metal layer and a first conductive barrier layer overlying the first metal layer, wherein the first metal layer covers the opening and is exposed to an atmosphere of the cavity through the opening, and wherein the first metal laver extends continuously across the opening from a first side of the opening to a second side of the opening opposite the first side.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN HAN whose telephone number is (571)270-7546.  The examiner can normally be reached on 9.00-5.00PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEVEN LOKE can be reached on 571-272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JONATHAN HAN/Primary Examiner, Art Unit 2818